ON MOTION FOR REHEARING
No new contention is raised in the licensee’s motion for rehearing. Justice Akin, however, in his dissenting opinion raises the point, which the licensee has never mentioned, that the State’s motion to dismiss the appeal in the county court provides record evidence that the conviction in the justice court occurred before the dismissal in the county court on the same day and, therefore, at a time when the justice court had no jurisdiction because of the pendency of the appeal. This motion was considered on original submission, but was not discussed because the licensee did not rest his argument on it.
 The majority of the court are of the opinion that the motion to dismiss, even if considered a part of the record in the case before the justice court, does not establish sufficient grounds for collateral attack because it has not been raised here by the licensee and is inconsistent with the position he has taken on this appeal. We also conclude that the licensee cannot attack the judgment on that ground in this collateral proceeding because the motion to dismiss and his plea of guilty, as shown by the notice of conviction, show that he obtained a dismissal of the appeal by pleading guilty and paying his fine in the justice court. In our opinion, after thus obtaining dismissal of the prosecution in the county court, of which that court had undoubted jurisdiction, the licensee should not now be heard to say that the justice court had no jurisdiction to accept his plea of guilty and receive his fine.
This problem may explain why the licensee has preferred not to call our attention to the contents of the motion to dismiss. In his motion for rehearing, he reaffirms his argument concerning two inconsistent judgments, and he criticizes as speculative, as does the dissenting opinion, our suggestion that the dismissal and plea of guilty may have been the result of an arrangement between him and the prosecutor. The licensee asserts: “No factual basis for such speculation exists. The summary judgment proof shows only that two inconsistent judgments were rendered in the same cause on the same day in different courts.” Thus, in effect, the licensee disclaims reliance on the motion to dismiss as record evidence supporting his attack on the jurisdiction of the justice court.
This disclaimer is understandable in view of the language of the motion to dismiss, which, in our opinion, raises an inference going well beyond the point of speculation that there was, indeed, an arrangement between him and the prosecutor. It recites that the cause has been “remanded back to *305the Justice Court, and such fine as was imposed upon defendant, has been paid.” The notice of conviction recites a plea of guilty on February 4,1975. In view of this evidence from the record, it is most unlikely that the licensee would have pleaded guilty and paid a fine in the justice court if the prosecutor had not agreed to dismiss the appeal in the county court.
Since the licensee, for whatever reason, has chosen not to call our attention to the motion to dismiss, we do not think that we should raise it- on our own motion and consider it as record evidence for a collateral attack on the judgment. So to consider it would be to reject any counterarguments before the Department has the opportunity to present them. One possible counterargument, which would seem persuasive, is that a party cannot treat a judgment as both valid and invalid. Thus, it has been held that a party cannot invoke the jurisdiction of an appellate court and then take the position in a subsequent proceeding that the court had no jurisdiction because the judgment appealed from was not final. Lobit v. Crouch, 323 S.W.2d 618, 620 (Tex.Civ.App.-Austin 1959, writ ref’d n. r. e.). This holding is an application of the general rule that a party is not allowed in a subsequent judicial proceeding to take a position in conflict with a position taken by him in a previous judicial proceeding, where the latter position is to the prejudice of the adverse party. Smith v. Chipley, 118 Tex. 415, 16 S.W.2d 269, 276 (1929). To permit a party to invoke the exercise of a jurisdiction within the general powers of a court and then to reverse its orders upon the ground that it had no jurisdiction would be to allow one to trifle with the courts. Spence v. State National Bank, 5 S.W.2d 754, 756 (Tex.Com.App.1928, jdgmt adopted).
Although these cases are not exactly, in point on the facts, the principles announced present a serious obstacle to any contention by the licensee that the State’s motion to dismiss constituted record evidence that the justice court had no jurisdiction when it rendered the judgment of conviction on February 4,1975. That judgment, notwithstanding the asserted lack of jurisdiction, when considered with his plea of guilty and his payment of the fine, would surely bar any further prosecution on the same charge. See Davis v. State, 37 Tex.Cr.R. 359, 39 S.W. 937, 938 (1897). We conclude that the licensee’s acceptance of the benefits of that judgment now prevents him from attacking it in this collateral proceeding.
We do not hold that a prosecution pending on appeal in the county court may be “remanded” to the justice court so as to authorize the justice court to carry out its original judgment. Neither do we decide that the justice court has jurisdiction to try a defendant again for an offense when an appeal from a conviction for the same offense is still pending in the county court. We recognize that jurisdiction cannot be conferred by agreement. We do not agree, however, that a defendant may obtain a dismissal of an appeal in the county court on an understanding or representation that he has pleaded guilty and paid his fine in the justice court, or that he will do so, and then assert in a subsequent license-suspension proceeding that the justice court had no jurisdiction to convict him. We conclude that he should not be permitted to trifle with the judicial system in this manner.
In this respect, we believe that the reasoning of the supreme court in Texas Department of Public Safety v. Richardson, 384 S.W.2d 128,130 (Tex.1964), is applicable here. There, the supreme court held that a notice of conviction from the justice court cannot be impeached collaterally by an affidavit of the defendant’s lawyer that defendant was not present in court when the judgment was rendered. Justice Norvell, writing for the supreme court, pointed out that it would be anomalous to say that an offender who fails to keep his promise to appear for trial of a misdemeanor, but sends in to the court the amount fixed for the offense before the time he promised to appear, thereby places himself beyond control of the administrative authorities in a subsequent license-suspension proceeding. *306The supreme court held, accordingly, that if the offender wishes to attack an irregular judgment not wholly void upon its record, such an attack must be made in the court which rendered the judgment or which has authority to review it, and not by collaterally attacking such a conviction in a subsequent civil proceeding to suspend his license. In the present case, even if the motion to dismiss should be considered as record evidence, as distinguished from the affidavit of the lawyer relied on in Richardson, we conclude that the licensee’s evident participation in the disposition of the appeal by pleading guilty and paying his fine in the justice court prevents him from relying on the motion to dismiss in the collateral proceeding, and since he does not rely on it, neither should this court consider it in determining whether he has shown that the justice court had no jurisdiction.
Motion overruled.